Citation Nr: 0710273	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-36 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
November 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In January 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The preponderance of the competent and probative evidence 
reflects that COPD was not incurred in service and is not 
otherwise related to the veteran's active service.  


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2003 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
of the division of responsibility between the veteran and the 
VA for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, a January 2005 VA examination, and statements and 
testimony from the veteran and his representative.  Several 
statements by others have also been submitted in support of 
the veteran's claim.  It is noted that there is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For claims received by VA after June 9, 1998, a disability 
will not be considered service connected on a basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 U.S.C.A. § 1103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a)(c) (2006).  
Such is the case here because the veteran filed his initial 
claim giving rise to this appeal in February 2003, well after 
June 1998.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran seeks service connection for COPD and essentially 
contends that he developed this condition during service.  He 
argues that that his inservice treatment for asthmatic 
bronchitis was misdiagnosed and that if a spirometry test had 
been administered, it would have shown that he had COPD and 
not asthmatic bronchitis.  In the alternative, he asserts 
that his COPD resulted from the smoking of cigarettes which 
is a habit that he incurred during service.  

After a full review of the record, including the medical 
evidence and statements and testimony of the veteran, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for COPD.  

The service medical records reflect that the veteran was 
treated in January 1959 for a cough and wheezing.  It was 
noted at that time that he had had asthma as a child and that 
he smoked 11/2 packs of cigarettes per day.  A consult resulted 
in a diagnosis of asthmatic bronchitis related to smoking.  
Respiratory disease, to include COPD, was not reported at 
time of service entrance exam or upon discharge exam in 1959.  

Post service private and VA records reflect treatment for 
COPD, bronchitis, asthma, and interstitial pulmonary 
fibrosis.  These records are dated from the late 1980s 
through the present day (2007).  The record also reflects 
that the veteran was awarded Social Security benefits in 
2001.  

Many of the private records available for review reflect 
treatment by a private physician, R. W. T., M.D.  In an April 
2001 report, he noted that the veteran had smoking/tobacco 
related diagnoses of COPD and interstitial fibrosis 
(pulmonary).  

Added to the record in September 2004 was the copy of an 
internet article about COPD.  The article reflects that the 
three main symptoms of this disease are chronic cough, excess 
mucus production, or shortness of breath.  

Also of record is a VA examination report from January 2005.  
The examiner noted that the claims file was reviewed.  A 
history of inservice problems with bronchitis was reported.  
Also, the veteran had a long history of tobacco addiction, 
smoking two to three packs of cigarettes from the age of 17 
until about the age of 60.  Additionally, there was a family 
history of COPD.  Current complaints included a productive 
cough, which was clear with clear sputum.  He did not have 
hemoptysis or anorexia.  He experienced dyspnea on exertion 
if he walked faster 


than two miles an hour or if he walked uphill.  He did not 
have asthmatic attacks, but he did have COPD which resulted 
in shortness of breath with heavy physical activity.  He was 
no numerous medications, but not on oxygen.  He had not had 
any incapacitating periods requiring bedrest or treatment by 
a physician in the last two years.  

On examination, there was no evidence of cor pulmonale or 
right ventricular hypertrophy or pulmonary hypertension.  He 
did not have any underlying restrictive disease such as 
kyphoscoliosis or pectus excavatum.  The lungs had crackles 
posteriorly.  He also had expiratory wheezes, posteriorly and 
anterior.  COPD was diagnoses.  

In the examiner's opinion, it was not as likely as not that 
the veteran's current lung condition was related to or a 
worsening or progression of the respiratory condition shown 
in service and diagnosed as bronchitis syndrome and asthmatic 
bronchitis.  The rational used to support this opinion is 
that the veteran smoked cigarettes for many years and up to 
two or three packs per day.  This was the condition that 
caused his COPD, not the single episodes of acute bronchitis.  
The examiner further explained that acute bronchitis was 
caused by a viral or bacterial infection, which caused the 
transient acute episode of bronchospasm and also wheezing.  
It was this infectious agent that caused the reactive airway 
condition and after the condition was treated, the symptoms 
went away because the offending organism, or virus or 
bacteria, died and no longer caused the airway to restrict 
causing the wheezing sensation, which resulted in the 
bronchitis or asthma.  The examiner noted that the veteran 
smoked cigarettes most of his life.  Tobacco smoking and 
addiction caused a chronic change in the structure of the 
lung leading to physiological changes in the lung which 
developed into the COPD.  The veteran had COPD caused by his 
tobacco addiction.  It was not a progression or a recurrent 
of an infectious organism, which was what he had in service, 
which caused the acute episode of bronchitis and asthma.  

Two statements dated in March 2006 are of record.  One, by 
the veteran's sister, reports that the veteran was perfectly 
healthy prior to service.  She recalled that on more than one 
occasion when she talked to him while he was in military 
service, he had a cough and sounded out of breath.  She 
questioned him, and he told her that he was being treated for 
his condition.  She also noted that the veteran never smoked 
until after he joined the Navy and now he had COPD.  In 
another statement, a veteran who served with the claimant, 
recalled that the veteran suffered from coughing spells 
during service.  He was treated on numerous occasions during 
service for his complaints, but his coughing did not subside 
and still existed.  

At a January 2007 personal hearing, the veteran reiterated 
his contentions as to the etiology of his COPD.  

As indicated above, the record contains an opinion of a 
private physician who has treated the veteran for many years 
and an opinion as expressed by a VA examiner.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that we cannot 
make our own independent medical determinations, and that we 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

In one statement dated in 2001, the private physician 
attributed the veteran's respiratory problems to his 
cigarette smoking.  Recently, in a 2007 statement, he opined 
that the inservice treatment clearly reflected that the 
veteran had airways disease at that time.  Thus, he felt that 
current COPD originated at that time.  He indicated that he 
reviewed the record, to include the veteran's military 
service files.  

While the private physician's statements have been 
considered, the Board finds the VA physician's January 2005 
opinion and report has the most probative value with 


regard to the current claim.  The examiner also reviewed the 
entire claims file, and he provided a complete history and 
the veteran was examined.  The examiner discussed the 
veteran's smoking history, something the private physician 
did not do.  Thus, the Board finds the private physicians 
opinions to be of little probative value with regard to the 
claim as it includes only conclusory statements with no 
supporting rationale or reference to clearly pertinent 
details such as the veteran's long history of heavy smoking.  
Nor is any explanation provided by the private physician as 
to why there is such a long period of time between inservice 
treatment of bronchitis in 1958 and post service respiratory 
problems in the late 1980s.  The VA examiner explained in 
detail why the inservice bronchitis resolved after it was 
treated.  He also explained how smoking results in a 
permanent change in the lung structure which leads to COPD.  

In summary, the preponderance of the competent and probative 
medical evidence shows that the inservice asthmatic 
bronchitis resolved prior to discharge and is without 
residual disability.  COPD was not shown in service and the 
weight of the evidence is against a finding that it is in any 
way related to service.  

Further, it is noted that the internet article is general in 
nature and does not address the specific facts of the 
veteran's claim before the Board.  As this generic medical 
journal or treatise evidence does not specifically state an 
opinion as to the relationship between the veteran's current 
symptoms and inservice head injury, it is insufficient to 
establish the element of medical nexus evidence.  See Sacks 
v. West, 11 Vet. App. 314 (1998).

Also, it is noted that while the veteran, his sister, and a 
fellow serviceman, believe that he currently has COPD of 
service origin, they are not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim and service connection 
for COPD must be denied.  




ORDER

Service connection for COPD is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


